Citation Nr: 0904240	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  05-34 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for dental disorders for 
purposes of VA outpatient dental treatment.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1970.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Huntington, West Virginia, Department of Veterans Affairs 
(VA) Regional Office (RO).

The veteran and his wife testified at a video conference 
hearing before the undersigned Veterans Law Judge in November 
2006.  A transcript of the hearing is associated with the 
claims file.  During the hearing, he submitted additional 
evidence with a waiver of initial RO consideration.  See 38 
C.F.R. § 20.1304 (2008).

The Board remanded the veteran's case for further development 
in July 2007.


FINDINGS OF FACT

Impacted wisdom teeth were not evident during service and is 
not shown by competent evidence to have been caused by any 
in-service event.


CONCLUSION OF LAW

A dental disorder was neither incurred in nor aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.381, 17.161 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  The Board 
notes that a "fourth element" of the notice requirement 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim was recently 
removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 
Fed. Reg. 23,353-356 (April 30, 2008).  VCAA requires that a 
notice in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini II, 18 Vet. App. at 115.  
These notice requirements apply to all five elements of a 
service-connection claim, including the degree of disability 
and the effective date of an award.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

VA satisfied the notice requirements of the VCAA by means of 
an April 2008 letter.  This letter informed the veteran of 
the types of evidence not of record needed to substantiate 
his claims and also informed him of the division of 
responsibility between the veteran and VA for obtaining the 
required evidence.

The Board is not aware of the existence of additional 
relevant evidence in connection with the veteran's claims 
that VA has not sought.  Service treatment records, private 
treatment records, and statements from the veteran have been 
associated with the record.  The veteran has been accorded 
ample opportunity to present evidence and argument in support 
of his appeal.  In May 2008, the veteran indicated that he 
did not have any further evidence to submit.  All pertinent 
due process requirements have been met.  38 C.F.R. § 3.103.  
The Board finds that VA has obtained, or made reasonable 
efforts to obtain, all evidence that might be relevant to the 
issues on appeal, and that VA has satisfied the duty to 
assist.



Pertinent Laws and Regulations

Third molars, unless disease or pathology of the tooth 
developed after 180 days or more of active service, or was 
due to combat or in-service trauma will not be considered 
service-connected for treatment purposes.  38 C.F.R. § 3.381 
(e)(3).

Impacted of malposed teeth and other developmental defects, 
unless disease or pathology of the tooth developed after 180 
days or more of active service will not be considered 
service-connected for treatment purposes.  38 C.F.R. § 3.381 
(e)(4).

Absent a demonstration of dental trauma, service connection 
may be considered solely for the purpose of determining 
entitlement to dental examinations or outpatient dental 
treatment.  See Woodson v. Brown, 8 Vet. App. 352, 354 
(1995).

Analysis

In his May 2008 VCAA Notice Response, the veteran stated, "I 
only want service connection for dental so that I may receive 
VA outpatient dental treatment at Huntington VAMC.  I am not 
claiming anything else."  Therefore, the Board will focus on 
service connection for treatment purposes only.

The veteran has not alleged that his current dental 
conditions are the result of combat or traumatic dental 
injury during service, rather he contends that the failure of 
the U.S. Air Force to remove his third molars (wisdom teeth) 
during service resulted in severe dental problems, swollen 
jaw, related pain, and eventual tooth extractions beginning 
in 1989, nearly twenty years after he left service.  Absent a 
correlation to combat or in-service trauma, service 
connection for treatment purposes is only available for third 
molars if disease or pathology of the tooth developed after 
180 days of active service.  38 C.F.R. § 3.381 (e)(3).

The veteran's private dental records show that his dental 
problems are the result of impacted wisdom teeth, not 
disease.  Furthermore, the record does not show that the 
veteran developed impacted teeth during active service.  His 
service treatment records do not include any record of dental 
treatment.  The veteran's entrance examination notes no 
dental abnormalities of missing teeth.  His May 1969 medical 
examination indicates that his 1, 16, 17, and 32 teeth, his 
third molars, are missing, which is consistent with the 
veteran's claim that those teeth had not yet come in at the 
time.  His October 1970 separation examination indicates that 
the veteran has all 32 of his teeth.  The medical evidence of 
record shows that the veteran first suffered from symptoms of 
impacted wisdom teeth in the late 1980s, nearly two decades 
after he left service.  The only evidence linking the 
veteran's dental problems to his active service is the 
veteran's own testimony, however, it is well established that 
lay persons without medical training, are not competent to 
comment on medical matters such as a medical diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159(a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Without evidence 
showing that the veteran's wisdom teeth became impacted 
during his military service, the claim fails.

In view of the foregoing, the preponderance of the evidence 
is against the veteran's claim for service connection for a 
dental disorder, including for the purposes of obtaining VA 
dental treatment.


ORDER

Entitlement to service connection for dental disorders for 
purposes of VA outpatient dental treatment is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


